Citation Nr: 1756357	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1970 to December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the undersigned in April 2016.  A transcript from that proceeding is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The medical evidence indicates that the Veteran does not have pes planus of either foot and establishes that there is no current bilateral pes planus disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions. 

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions 

The Veteran contends in his April 2016 Board hearing testimony and his October 2010 Statement in Support of Claim that when he entered service he did not have pes planus; however, his duties in service included 12 to 14 hour days of standing, walking and running on concrete runways, hangar bays, flight lines, and aircraft parking areas.  He adds that he had over 2000 hours of flight time logged, with stress placed on his feet, as well as his ankles, legs and hips, due to efforts to balance himself during abrupt and inconsistent movements of the aircraft when in flight, particularly at low altitudes.  He further adds that further stress was put on his feet by the regular loading and unloading of heavy gear, weapons, ammunition, and surveillance equipment.  The Veteran asserts that his separation examination noted that he had 1st degree pes planus, this disability must have occurred in service and, therefore, it is service-connected.

Pes Planus

The Veteran's service treatment records (STRs) indicate that his September 1969 enlistment examination notes contain a mark indicating "NORMAL" next to the box for "FEET."  Next to the box for current or past "foot trouble," "NO" was entered, but then it appears "YES" was checked.  He gave a history of a left foot injury in 1965 but denied residuals.

Notes for a December 1970 examination to determine if the Veteran was physically qualified for duty involving flying as a crewmember contain a mark indicating "NORMAL" next to a box for "FEET."  However, in these examination notes, "YES" was entered next to current or past "foot trouble," with "NO" appearing to have been crossed out.  No other entries appear in the notes to explain the Veteran's foot trouble.  Notes for a February 1973 second examination to determine if the Veteran was physically qualified for duty involving flying as a crewmember contain a mark indicating "NORMAL" next to a box for "FEET."  

In his November 1973 separation examination, although it was not listed as a diagnosis, 1st degree pes planus was written in under "Notes."  The Veteran's feet were otherwise checked off as "NORMAL."   For the category of current or past foot trouble, "NO" was entered.  No defects were listed in the "defects" section of the examination report.

Between April and June 2009, the Veteran was referred by his private primary care physician to a podiatrist for pain in his right heel.  Dr. D.G. assessed him with pain on digital pressure to the calcaneal process in the right heel in the area of the attachment of the plantar fascia.  X-rays indicated plantocalcaneal exostosis in the right heel and a smaller lesion in the left heel.  Dr. D.G. diagnosed the Veteran with Right Foot:  Plantocalcaneal exostosis complicated by calcaneal bursitis and plantar fasciitis and prescribed low-dye adhesive immobilization, therapy and orthotics after resolution of the heel pain.  In the course of several visits, the Veteran reported lessening pain.

In a May 2010 general examination at Waco VA, the Veteran reported a "tingling sensation over his feet."  However, it was also noted that this had been evaluated by his primary medical doctor, but he had not given a diagnosis. 

In September 2013, the Veteran underwent an in-person VA examination for pes planus, in which findings included pain in both feet upon manipulation.  The September 2013 VA examiner noted that the Veteran had received a November 1973 separation examination "diagnosis" of 1st degree pes planus.  However, in her diagnosis, she stated that the Veteran does not now have or has ever had pes planus.  She remarked that the "Veteran has an essentially normal arch bilaterally." 

The September 2013 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in- service injury, event, or illness.  She explained that there was no pes planus noted during her examination, nor was it found by the VA podiatrist in 2010.  

As stated earlier in this decision, to establish service connection, there must be a current disability, the in-service existence of the disease or injury and a nexus between them.

As indicated above, the record contains a note for "1st degree pes planus" in the Veteran's November 1973 separation examination, with no further explanation or other sign of defects or findings at other time during service.  When the Veteran first got treatment for his feet after service, it was in the podiatric examination with Dr. D. G.  Although the Veteran has testified that he went to Dr. D. G. because of a heel spur, the Board still must conclude that, given Dr. D.G.'s qualifications, he would have noted, discussed and possibly diagnosed pes planus upon identifying it.  In fact, his diagnosis was right-foot plantocalcaneal exostosis complicated by calcaneal bursitis and plantar fasciitis.  For the left foot, he only notes an x-ray finding of a smaller lesion.

In regard to the September 2013 VA examination, the Board first notes that, although the September 2013 VA examiner noted that the Veteran received a "diagnosis" of 1st degree pes planus in his separation examination, this was in fact not a diagnosis, but was only entered in the "Notes" section, not under "Summary of Defects and Diagnoses."  Additionally, in the rationale for her opinion, the September 2013 the VA examiner states that pes planus was not found by the Veteran's VA podiatrist in 2010.  The Board concludes that the September 2013 VA examiner may rather be referring to Dr. D. G.'s podiatric examinations, although he is not employed by or contracted for VA and the examinations took place in 2009, but the treatment notes were associated with the claims file in 2010.

Nonetheless, her diagnosis was that the Veteran does not currently have or previously had pes planus.  Her examination revealed that the Veteran has essentially normal arches.  

The Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board cannot make a finding as to whether the handwritten statement "[first] Pes Planus," entered under the "Notes" section of the Veteran's November 1973 separation examination form is a clinical error or not.  It can be stated that there is no other evidence in service treatment records to support that incidental finding.  Moreover, the Board can and will make findings of fact and assess and weigh the evidence accordingly.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367   (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  See also 38 U.S.C. § 7104 (a).

What is factually certain from the record is that in the April 2009 podiatric examination and in the September 2013 VA examination pes planus was not detected during in-person examinations and is not included in notes, findings, diagnoses, or opinions.  From this evidence, the Board accordingly finds that there is no current disability of pes planus, bilateral or otherwise, and therefore there cannot be a direct relationship to any in-service disease or injury. 

Conclusion 

The Board has carefully reviewed and considered the Veteran's April 2016 Board hearing testimony, his December 2013 statement accompanying his VA Appeals Form 9, September 2010 and October 2010 Statements in Support of Claim, and  his reports during examinations, as they appear throughout the record.  All of these have assisted the Board in understanding better the nature and development of the Veteran's disability.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately findings pertaining to pes planus or its relation to service, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As already stated, the Board cannot substitute its own judgment for those of medical professionals.  Rather, the Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of explicit indications in the contemporaneous evidence of a nexus to service, it must rely on medical findings and opinions to establish service connection with a current disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

For the reasons stated and based on the diagnosis of Dr. D.G. and the findings, diagnosis and opinion of the September 2013 VA examiner, the Board finds the record does not contain competent medical findings, an adequate opinion or a supporting rationale which establish a current disability of bilateral pes planus and therefore service connection cannot be established.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for bilateral pes planus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


